Citation Nr: 0823375	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  98-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The appellant served in the U.S. Army on active duty for 
training (ACDUTRA) from January 1983 to May 1983; he also was 
a member of the Louisiana National Guard from October 15, 
1982 to June 1, 1983.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which decided that new and material 
evidence had not been submitted to reopen a claim for service 
connection for schizophrenia.  In a decision issued in 
December 1999, the Board reopened the claim and remanded the 
case to the RO for additional development.  The appeal was 
then remanded again by the Board in January 2001, December 
2002, and December 2003.

The appellant testified before the undersigned Veterans Law 
Judge in July 1999 at a Travel Board hearing and in February 
2003 via video conference.  A copy of the transcripts of 
these hearings has been associated with the claims file.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
onset of the appellant's schizophrenia and his ACDUTRA.


CONCLUSION OF LAW

Schizophrenia was not incurred in, or aggravated during the 
appellant's period of ACDUTRA.  38 U.S.C.A. §§ 101, 1131, 
1101, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Private medical records dated 1973 to 1985 show that in 
October 1973 it was noted that the appellant did poorly in 
school, was a disruption, and had insomnia.  The appellant 
was prescribed Librium and referred to special education.

The appellant contends that service connection is warranted 
for paranoid schizophrenia which he alleges had its onset 
during service.  He referred to treatment for a nervous 
stomach as being related to his current psychiatric disorder.  
The claims file contains a single notation dated on April 19, 
1983 which stated that the appellant reported a nervous 
stomach in stressful situations and was educated in regard to 
that problem.  However, the appellant was not diagnosed or 
otherwise treated for any psychiatric disability at that 
time.  Although the appellant was treated on several 
occasions for unrelated medical problems throughout his short 
period of active duty for training, his medical records are 
devoid of any other complaints, treatment, or findings of a 
psychiatric nature.

The appellant's personnel file indicates that he was 
discharged from the service due to his inability to cope or 
adjust to military environment and had caused stress among 
his peers and subordinates alike.  The discharge was noted as 
uncharacterized. 

Post service medical records contain a June 1986 
psychological report from the Acadiana Mental Health Center, 
December 1988 discharge summary from the Acadiana Mental 
Health Center, medical records from Central Louisiana State 
Hospital showing hospitalization from June 1986 to July 1987, 
a July 1986 report of examination from Kenneth K. Birchard, 
M.D., of Central Louisiana State Hospital, an August 1993 VA 
medical report of examination from an unknown physician, 
medical records from Sunset Medical clinic dated in 1996 and 
1997, and Acadiana Mental Health records from December 1994 
to September 1997.  These records show diagnoses of 
schizophrenia.

A statement written on a prescription pad from J. Charles 
Dugal, M.D., received in December 1996 noted that the 
appellant was diagnosed with chronic undifferentiated 
schizophrenia in 1983.  

A statement written on a prescription pad from Joseph Henry 
Tyler, Jr., M.D., dated in October 1996 indicated that the 
appellant was being treated at the Mental Health Center for 
schizophrenia.  

In January 1997, the RO contacted Dr. Dugal and requested the 
appellant's medical records since 1983.  In a response 
received in February 1997, Dr. Dugal sent a statement written 
on a prescription pad indicating that the appellant had a 
history of gastritis and irritable bowel syndrome dating back 
to when he was in the military.

At his July 1999 Travel Board hearing, the appellant 
testified that while in service he was given medication for 
his nervous condition.  The appellant stated that his drill 
sergeant threw his medicine in the trash can.  He indicated 
that he was throwing up and did not know it was the shakes or 
a nervous stomach or both.  He stated that after service he 
went to see a doctor in Sunset, Louisiana who told him he had 
a nervous condition.  

In a statement received in May 2000, Dr. Dugal indicated that 
he was not the physician who diagnosed the appellant with 
schizophrenia, and did not start seeing the appellant until 
1988.

Report from Acadiana Mental Health Center for the period 
December 1999 to 2001 indicates the appellant was being 
treated for schizophrenia and borderline intellectual 
functioning.  A letter from M.B. Andrus, LCSW, and Mental 
Health Program Manager indicated that the appellant was first 
admitted to the mental health center in December 1985 on an 
order of protective custody after reportedly becoming angry 
and violent with his family.  At that time he was given a No 
Diagnosis on Axis I, no return and no medication.  The 
appellant was readmitted in May 1986 with a diagnosis of mild 
mental retardation with other behavioral symptoms and 
transvestitism.  Psychological testing revealed a full scale 
IQ of 68 and a tentative diagnosis of schizophrenia with some 
paranoid ideation.  He had a history of incarceration in 
January 1986 for aggravated assault and criminal mischief.  
He reported drinking heavily in 1985.  He was readmitted in 
July 1989 as an after care from New Orleans Charity Hospital 
with a diagnosis of schizophrenia.  He was again readmitted 
in December 1994 as a transfer from Lake Charles Mental 
Health Center.  It was noted that the appellant had one 
admission into the inpatient unit from June 3, 1986 to June 
12, 1986.  

At his February 2003 Board video conference hearing, the 
appellant testified that he never had any mental problems 
prior to joining the military.  He indicated that while in 
boot camp in 1983 he was threatened and almost struck by his 
sergeant.  The veteran stated he received a medical discharge 
and he went home.  He indicated he had been in and out of 
mental institutions since his separation from service.  

A March 2005 letter from Ruth Montgomery, RN., C., indicated 
that the appellant had been a patient since December 1994 
with a diagnosis of schizophrenia, borderline intellectual 
functioning.  

Social Security Administration records show that the 
appellant is receiving disability benefits and that his 
disability, paranoid schizophrenia, began in December 1979.

Treatment records from Sunset Medical Clinic dated in 2005 
and 2006 show treatment for schizophrenia.

At a December 2007 VA examination, the examiner noted that 
the claims file was reviewed and the appellant was examined.  
It was the examiner's opinion that it was unlikely that this 
individual's current schizophrenia was caused by the 
military.  The examiner indicated that the appellant as 
likely as not had the early signs of schizophrenia while he 
was in the military; however, the examiner did not see any 
documentation of those early signs.  It was noted that the 
appellant reported auditory and visual hallucinations as well 
as suicidal and homicidal ideation while he was in the 
military and that he was given medication for the condition 
and that the medication was thrown away by his sergeant.  
However, the examiner indicated there was no documentation of 
the appellant's claims of his mental illness or any mal 
treatment by anyone while he was in the military.  The 
examiner noted that the mere mention of a "nervous stomach" 
does not necessarily suggest a schizophrenic condition.

The examiner also noted that schizophrenia was not a 
condition that develops because of environmental factors and 
stressors; rather, it is related to a cluster of factors, 
many of these factors having to do with genetic 
predisposition.

On review of all evidence of record, the Board finds that 
service connection for schizophrenia is not warranted.  
Medical evidence confirms a current diagnosis of 
schizophrenia; however, the claims file contains no objective 
evidence of schizophrenia during service.  Schizophrenia was 
first diagnosed in 1986, approximately three years post-
service.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Further, there is no competent evidence 
linking the appellant's current schizophrenia to service.

The December 2007 VA examiner opined that it was unlikely 
that the appellant's current schizophrenia was caused by the 
military and the mere mention of a "nervous stomach" did 
not necessarily suggest a schizophrenic condition.  The 
examiner also noted that schizophrenia was not a condition 
that develops because of environmental factors and stressors; 
rather, it is related to a cluster of factors, many of these 
factors having to do with genetic predisposition.

The Board further notes that the presumption of in-service 
incurrence (38 C.F.R. §§ 3.307, 3.309) is not for application 
here, as the appellant's entire military service consisted of 
ACDUTRA.

In denying the claim, the Board acknowledges the appellant's 
statements to the effect that he developed a psychiatric 
disability during service, and has had experienced symptoms 
since then.  The Board finds the appellant's statements 
regarding the continuity of psychiatric symptoms since 
service statements to be credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Notwithstanding, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
medical evidence of a nexus to service.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  As noted, in this case, 
there is no medical evidence relating the appellant's current 
schizophrenia to his military service, and the appellant has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board also notes that the determination by the SSA that 
deemed the appellant disabled due to chronic schizophrenia 
beginning in December 1979 does not further the appellant's 
service connection claim since it is based on different 
standards and does not find that the appellant's 
schizophrenia is related to his military service.

In addition, Dr. Dugal did not provide the name and address 
of the physician who diagnosed the veteran with schizophrenia 
in 1983.  

There is no evidence that the appellant was mal treated or 
was given medication for a nervous condition while in 
service.  In addition, the appellant was not discharged from 
service, as he contends, as a result of a mental illness.  
Rather, the evidence shows that the appellant was discharged 
due to his inability to cope or adjust to the military 
environment.  The medical evidence does not show that the 
appellant's current schizophrenia had its onset while on 
ACDUTRA.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in March 2001, May 2004, and September 2005 of the 
information and evidence needed to substantiate and complete 
a claim for entitlement to service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the psychiatric 
disorder rating decision at issue, thus making compliance 
with the timing requirements of 38 U.S.C.A. § 5103 
impossible. Since then, however, the content of the notices 
provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until February 2008.  
The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

In June 2008, the appellant submitted various personal 
statements and treatment records from Opelousas Mental Health 
Clinic and Acadiana Mental Health Center.  Although the 
appellant did not waive initial consideration of this 
evidence by the RO, the Board finds no prejudice to the 
appellant in proceeding to the merits of this claim because 
the proffered documents are essentially the same as evidence 
previously of record as the statements show the appellant's 
belief that his current psychiatric disability is related to 
service and the medical records show treatment for the 
appellant's current schizophrenia but do not indicate that 
his current schizophrenia had its onset while on ACDUTRA.  
Therefore, the Board finds a remand is unnecessary in this 
case.  See 38 C.F.R. § 19.37 (2007).

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The appellant's service medical 
records, VA treatment records, VA examination, private 
treatment records, and Social Security Administration records 
have been associated with the claims folder.  Accordingly, 
the Board concludes that VA has fulfilled its duty to assist 
the veteran.  See 38 C.F.R. § 3.159 (c)(4) (2007).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


